Citation Nr: 0433884	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  04-01 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from November 1956 
to November 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Lincoln, Nebraska.                  

In the appellant's substantive appeal (VA Form 9), received 
on January 17, 2004, the appellant noted that he was 
appealing the decision regarding an "unemployable pulmonary 
breathing problem."  However, in a letter from the RO to the 
appellant, dated on January 20, 2004, the RO stated the issue 
of an "unemployable pulmonary breathing problem" had never 
been claimed, and that a decision regarding the 
aforementioned issue had never been rendered.  As such, the 
RO noted that the appellant's written communication did not 
qualify as a valid "notice of disagreement" for the purpose 
of initiating an appeal.  However, the RO stated that the 
written communication was being considered an informal claim, 
and that a Statement in Support of Claim (VA Form 21-4138) 
was being forwarded to the appellant so that he could 
indicate as to whether he intended to file a claim for VA 
benefits for service connection for a pulmonary/breathing 
problem and/or individual unemployability.  In this regard, 
the Board notes that the evidence of record is negative for a 
response from the appellant.  Accordingly, these issues are 
not before the Board for appellate consideration.  


FINDINGS OF FACT

1.  In a July 1999 rating action, the RO denied the 
appellant's claim for service connection for bilateral 
hearing loss on the basis that the evidence was insufficient 
to reopen a claim which had been previously denied.  The 
appellant was provided notice of the decision and his 
appellate rights.  He did not file a Notice of Disagreement 
(NOD).

2.  In December 2002, the appellant filed an application to 
reopen his claim for service connection for bilateral hearing 
loss.  

3.  Evidence added to the record since the RO's July 1999 
rating action consists of VA Medical Center (VAMC) outpatient 
treatment records, from April 1984 to May 2004, to 
specifically include an Audiology consultation note, dated in 
November 2003, and hearing testimony.

4.  The evidence submitted subsequent to the July 1999 rating 
action is sufficient to establish a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, would result in a different outcome of the claim.   

5.  The appellant has current bilateral hearing loss 
disability due to acoustic trauma in service.


CONCLUSIONS OF LAW

1.  The July 1999 rating action, which denied the appellant's 
application to reopen a claim of entitlement to service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  The evidence received since the July 1999 rating action 
is new and material, and the claim of entitlement to service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  

3.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  New and Material Claim

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  When certain chronic disease, such 
as sensorineural hearing loss, is shown in service, or to a 
compensable degree within a year of the claimant's separation 
from service, a grant of service connection is warranted.  38 
U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (2004).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303. Service connection 
may be granted for a disease first diagnosed after service 
when all of the evidence establishes that the disease was 
incurred in service.  Id.  

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.385 does not preclude 
service connection for a current hearing disability where 
hearing was within normal audiometric testing limits at 
separation from service.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  The Court explained that when audiometric 
test results do not meet the regularity requirements for 
establishing a "disability" at the time of the veteran's 
separation, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service.  Id. at 160.

In a July 1999 rating action, the RO denied the appellant's 
application to reopen a claim of entitlement to service 
connection for bilateral hearing loss.  The appellant was 
provided notice of the decision and of his appellate rights.  
He did not file a NOD.  Therefore, the July 1999 rating 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2004).  
Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the July 1999 rating action was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
appellant's claim for service connection should be reopened 
and re-adjudicated on a de novo basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).  (If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108 (West 
2002).)

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, 
if the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined 
"new and material" evidence, was amended in August 2001.  
The amendment is applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The amendment is applicable in this case because the 
appellant filed his claim to reopen in December 2002.  

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2002).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The appellant's original claim for service connection for 
bilateral hearing loss was denied by the RO in a January 1992 
rating action on the basis that there was no evidence of 
record showing that the appellant incurred a hearing loss 
during active duty or that he had a compensable sensory 
hearing loss within one year from his discharge.  As 
previously stated, the most recent final denial was in a July 
1999 rating decision where the RO denied a claim to reopen.   

The evidence of record at the time of the July 1999 rating 
action consisted of the appellant's service medical records 
and VAMC outpatient treatment records, from December 1991 to 
January 1992, and from January 1998 to April 1999.         

The appellant's service medical records are negative for any 
complaints or findings of defective hearing.  The records 
show that in July 1958, the appellant underwent a separation 
examination.  At that time, the appellant's ears were 
clinically evaluated as "normal," and the appellant's 
hearing as measured by the whispered voice test was normal at 
15/15.  Audiometric testing was not performed.  

VAMC outpatient treatment records, from December 1991 to 
January 1992, show that in December 1991, the appellant was 
treated at the ENT (ears, nose, throat) clinic for complaints 
of decreased hearing over the past two years.  At that time, 
it was recommended that the appellant undergo audiometric 
testing.  The records also reflect that in January 1992, it 
was noted that the appellant had undergone audiometric 
testing in December 1991, which showed mild to moderately 
severe sensorineural hearing loss.  

VAMC outpatient treatment records, from January 1998 to April 
1999, reflect that in September 1999, it was noted that the 
appellant had recently had his hearing checked through 
Audiology in order to evaluate his needs so that he would be 
able to better tolerate wearing hearing aids.       

Evidence received subsequent to the July 1999 rating action 
consists of VAMC outpatient treatment records, from April 
1984 to May 2004, to specifically include an Audiology 
consultation note, dated in November 2003, and hearing 
testimony.  

In May 2004, the RO received VAMC outpatient treatment 
records, from April 1984 to May 2004.  The records show that 
in January 1994 and September 1995, the appellant underwent 
audiological evaluations.  The Board notes that the 
audiometric findings obtained from the January 1994 and 
September 1995 audiological evaluations reflect the required 
thresholds for a finding of hearing impairment in both ears 
under 38 C.F.R. § 3.385.  The records further reflect that in 
November 2003, the appellant underwent an Audiology 
consultation.  At that time, the appellant stated that he had 
a positive history of noise exposure which included being 
exposed to tank and artillery fire while in the military.  
The appellant indicated that after his discharge, he noticed 
a decrease in his hearing.  He noted that at present, he was 
not hearing as well with his hearing aids, which were over 
four years old.  The audiological examination revealed that 
the appellant had pure tone air conduction threshold levels 
in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz 
as follows: 40, 60, 70, 60, and 70 decibels, respectively, 
with a pure tone average of 60 decibels.  In the left ear for 
the same frequencies, he had pure tone air conduction 
threshold levels of 50, 60, 75, 65, and 75 decibels, with a 
pure tone average of 65 decibels.  Speech discrimination 
percentages were 85 percent in his right ear and 95 percent 
in his left ear.  The examiner interpreted the results as 
showing a mild to moderately severe sensorineural hearing 
loss in the right ear, and a moderate to severe loss in the 
left ear from 250 Hertz to 8,000 Hertz.  It was the 
examiner's opinion that it was as likely as not that at least 
a portion of the appellant's hearing loss was from noise 
exposure in the service.       

In May 2004, the appellant testified, via a video conference, 
before the undersigned Board member.  At that time, the 
appellant testified that while he was in the military, he was 
in the "Armored Division, 83rd Recon Division," and worked 
in and around tanks.  (Transcript (T.) at page (pg.) 5).  He 
stated that he participated in "war games" and field 
maneuvers, which included target practice.  Id.  According to 
the appellant, he would supervise the maneuvers and was 
exposed to noise from the tanks and gunfire.  (T. at pg. 6).  
The appellant reported that he was not given any type of 
hearing protection, and that all he had was a "regular 
tanker's helmet."  Id.  He testified that during service, he 
noticed that he started having problems with his hearing.  
Id.  The appellant stated that after his discharge, he worked 
for a local dairy, and then for a coin amusement company in 
the public relations department.  (T. at pg. 8).  According 
to the appellant, his post-service employment did not involve 
any type of large or intrusive noise exposure.  (T. at pages 
(pgs.) 8 & 9).       

The Board has reviewed the evidence since the July 1999 
rating action and has determined that the January 1994 and 
September 1995 VAMC audiology evaluation reports, and the 
VAMC Audiology consultation note, dated in November 2003, are 
"new and material."  The January 1994 and September 1995 
VAMC audiology evaluation reports, and the November 2003 VAMC 
Audiology consultation note, are "new" in that they were 
not of record at the time of the July 1999 rating action.  
Moreover, the aforementioned evidence is "material" because 
it is probative of the issue at hand, which is whether the 
appellant currently has bilateral hearing loss for VA 
purposes, and if so, whether the appellant's current 
bilateral hearing loss is related to his period of active 
military service.  In this regard, the Board notes that the 
January 1994 and September 1995 VAMC audiology evaluation 
reports, and the November 2003 consultation note, contain the 
results from audiological examinations which indicate that 
the appellant has hearing loss in his right ear, as defined 
in 38 C.F.R. § 3.385 (2003), and hearing loss in his left 
ear, as defined in 38 C.F.R. § 3.385.  In addition, in the 
November 2003 VAMC Audiology consultation note, the examiner 
opined that it was as likely as not that at least a portion 
of the appellant's hearing loss was from noise exposure in 
the service.  Such a nexus opinion was not previously of 
record.  Consequently, it may be concluded that this evidence 
relates to an unestablished fact necessary to substantiate 
the claim.  Additionally, because this evidence includes the 
November 2003 report which  relates current bilateral hearing 
loss to the appellant's military service, it raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Accordingly, the appellant's claim for 
service connection for bilateral hearing loss is reopened.      


II.  Service Connection Claim

In view of the Board's decision above, the appellant's claim 
for service connection for bilateral hearing loss must be 
adjudicated on a de novo basis without regard to the finality 
of the prior decision.

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  However, given that the Board's decision below 
amounts to a grant of the benefits sought by the appellant on 
appeal, the Board finds that further action to comply with 
these new requirements is not necessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no additional benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no additional benefit flowing to the 
veteran are to be avoided).  Under the circumstances in this 
case, the Board concludes that, if there has been any 
noncompliance with the VCAA, such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
ATD Corp v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).          

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. 
§ 5107(b) (West 2002), in order for a claimant to prevail, 
there need not be a preponderance of the evidence in the 
veteran's favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.   Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).      

In the instant case, the Board finds that the audiometric 
findings obtained from VA January 1994, September 1995, and 
November 2003 audiometric examinations reflect the required 
thresholds for a finding of hearing impairment in both ears 
under 38 C.F.R. § 3.385.  Thus, the Board notes that the next 
question to be addressed is whether the appellant's hearing 
loss is attributable to his military service.  In this 
regard, the appellant maintains that he has bilateral hearing 
loss due to noise exposure in service.  Specifically, in the 
appellant's May 2004 videoconference hearing, the appellant 
testified that while he was in the military, he was in the 
Armored Division and worked in and around tanks.  According 
to the appellant, he was exposed to the sounds of tanks and 
gunfire while participating in war games, field maneuvers, 
and target practice.  The Board observes that the appellant's 
service medical records do not document any treatment or 
complaints related to hearing loss, and upon separation 
examination in July 1958, the appellant's ears were 
clinically evaluated as "normal."  In addition, the 
appellant's hearing as measured by the whispered voice test 
was normal at 15/15.  However, the appellant's DD Form 214, 
Armed Forces of the United States Report of Transfer or 
Discharge, shows that he served in the United States Army 
from November 1956 to November 1958, and that his Military 
Occupational Specialty (MOS) was "armor basic."  Thus, the 
Board finds that the appellant's statements in regard to his 
noise exposure credible and consistent with military service.  
See 38 U.S.C.A. § 1154(b) (West 2002).

As previously stated, in the November 2003 VAMC Audiology 
consultation note, following a review of the appellant's 
audiometric testing, the examiner opined that it was as 
likely as not that at least a portion of the appellant's 
hearing loss was from noise exposure in the service.  There 
is no contrary medical opinion of record. Moreover, the Board 
notes that the record does not reflect that the appellant 
experienced significant post-service noise exposure.  While 
the record is lacking in clear evidence linking the current 
hearing loss to service, it is significant that a trained 
medical examiner is of the opinion that at least some of the 
appellant's hearing loss is related to noise exposure during 
service.  Based on this medical opinion, and with no reason 
to doubt the credibility of the appellant's statements 
regarding noise exposure during service, the Board finds that 
the appellant's current bilateral hearing loss disability is 
a consequence of acoustic trauma while on active duty, and 
service connection for this disability is warranted.  In 
making this determination, all benefit of the doubt has been 
resolved in the appellant's favor.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened.

Entitlement to service connection for bilateral hearing loss 
is granted.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



